internal_revenue_service p o box cincinnati oh number release date date date legend m scholarship name dear department of the treasury employer_identification_number contact person - id number contact telephone number uil we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 the purpose of your program the m is to provide scholarships to graduating high school students to help them pay for their college educations potential applicants will be made aware of m through their high school counselors persons listed on your scholarship selection committee were selected by your founder as shown in your trust document the members of your selection committee may serve as long as they are willing to serve each individual listed on the scholarship selection committee comes from various backgrounds and each person gets only one vote thus there is no selection bias among members in addition each committee member is asked to disclose any conflicts and would abstain from participation in any decisions where a conflict exists no relatives of members of the selection committee or of any officers directors or substantial contributors or any other disqualified persons are eligible for awards under the scholarship program each applicant must complete your academic scholarship application each member of your selection committee ranks each student on a scale from to based on specific selection criteria the five basic categories are financial need student involvement in school scholastic rank student involvement outside of school and a student essay the name ein highest ranking students from each selection committee member are complied and then voted on by the entire selection committee once the student is approved by the selection committee a packet consisting of a certificate letter of congratulations and a commitment letter is sent to the student the commitment letter identifies the requirements of the scholarship and includes a place for the student to list the school he she will be attending the address and the contact e-mail the student must sign and return to you one copy of the commitment letter the population size of the group of individuals eligible to apply for the scholarship is anticipated to be between and per year you expect about to applicants a year and will award approximately fifteen to twenty scholarships the current_year next year and the following year each scholarship will be worth about dollar_figure per year scholarship funds are disbursed directly to the school of the scholarship recipient for the benefit of the recipient a letter will be sent directly to the school specifying that the school’s acceptance of the funds indicates that the school agrees to refund any unearned portion of the scholarship and to notify your trustees if the scholarship recipient fails to meet any terms or conditions of the scholarship scholarships are renewable if the scholarship recipient continues to be enrolled in an accredited college or university maintains full time student status hours per semester maintains a cumulative grade point average and avoids being on conduct probation while attending school all scholarship recipients are required to submit an official transcript of grades and hours each semester if all information meets the criteria of the scholarship the additional funds will be distributed to the school on behalf of the scholarship recipient if the scholarship recipient does not attend the school the funds are returned by the school to you if the school has already applied payment and the recipient stops withdraws or leaves the school the recipient is disqualified from any future scholarship disbursements if the scholarship recipient does not submit the required reports there will be no funds distributed to the school on his her behalf a file for each scholarship recipient is maintained and contains the original scholarship application returned commitment form transcripts check sheet which shows distribution of payments made and additional correspondence received if upon review it is determined by your trustees that the students lack of contact grades or credit hours do not meet the requirements of the program you will send a letter notifying the student that his her scholarship will be terminated you will investigate any possible misuse of funds by the recipient and will withhold further funds during any investigation if a misuse of funds is discovered you will make every effort to recover misused funds including legal action if appropriate sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation name ein sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees - performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code name ein the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations
